Citation Nr: 0402724	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-10 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
February 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Nashville, Tennessee regional office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
residuals of a head injury.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.

REMAND

The veteran and his representative allege that the veteran's 
current psychiatric problems, including memory loss, anger, 
and depression are the result of a head trauma he sustained 
in military service in June 1972.  See April 2003 personal 
hearing transcript.  Specifically, the veteran testified that 
he was involved in an altercation with another Marine that 
resulted in a fall onto a pierce of metal that pierced his 
skull.  On an earlier occasion, the veteran reported that he 
sustained two head injuries while in military service - one 
in 1972 while in Concord, California and one in 1973 while 
overseas.  See statement in support of claim received by the 
RO in November 2000.  The veteran also reported that, 
following the injury, he was unconscious for three days, 
treated at the base hospital, and had problems, including 
disciplinary problems brought on by memory loss and anger, 
for the remainder of his military service.  See April 2003 
personal hearing transcript.  

As to his post-service treatment, the veteran reported that 
he was treated in the early 1980's at the Dallas, Texas 
and/or Austin, Texas VA medical centers (VAMCs) as well as at 
the Muskogee, Oklahoma VAMC.  See January 2000 and February 
2002 statements in support of claim; March 2002 notice of 
disagreement; and June 2002 VA Form 9, Appeal to Board of 
Veterans' Appeals.  In addition, the veteran reported that he 
was currently under the care of a Dr. Kelly at the 
Clarksburg, Tennessee VA clinic.  See April 2003 personal 
hearing transcript.  Furthermore, the veteran testified that 
Dr. Kelly told him that his current problems were caused by 
his in-service head injury.  Id.

A review of the veteran's service medical records reveals 
June 1972 treatment records from the dispensary at the Naval 
Weapons Station in Concord, California that show complaints 
and/or treatment for a two inch laceration on the back of the 
veteran's skull which required six sutures.  The records also 
noted that the veteran had memory loss as to the event 
preceding the injury.  Neurological examination was within 
normal limits.  Skull x-rays at that time did not show any 
abnormalities.  The diagnosis was mild concussion.  The 
veteran was sent home after three hours with orders to be 
observed.  The next day, it was noted that he had a good 
night except for headaches.  A treatment record dated a 
little later in the month noted that his sutures were removed 
and the wound was healing well.  Thereafter, service medical 
records show that the veteran underwent a psychiatric 
evaluation in August 1972 because of recent disciplinary 
problems.  The report did not note the June 1972 head trauma 
but cited to a recent and troubled marriage, along with a 
personality disorder, as being the cause of the veteran's 
problems.  Subsequently, February 1974 treatment records show 
complaints and/or treatment for headaches and/or dizziness.  
These records included a history of his having sustained a 
head trauma in March 1972 in which a piece of metal pierced 
his occipital skull. 

Initially, the Board notes the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
requires the RO to obtain and associate with the record all 
adequately identified records.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).  

In this regard, a review of the record on appeal shows that 
the RO requested the veteran's treatment records from the 
Muskogee, Oklahoma, Dallas, Texas, and Nashville, Tennessee 
VAMCs, received treatment records from the Tulsa, Oklahoma 
VAMC, and was notified by the Nashville, Tennessee VAMC that 
they did not have any records of the veteran.

However, the record does not show that the RO attempted to 
obtain the veteran's records from the base hospital located 
at the Naval Weapons Station in Concord, California, the 
Austin, Texas VAMC, and from Dr. Kelly at the Clarksburg, 
Tennessee VA clinic.  Neither does the record on appeal show 
that the RO received a reply from the Muskogee, Oklahoma or 
Dallas, Texas VAMCs.  The record on appeal also does not show 
that the RO notified the veteran of which records they had 
been unable to locate.  Therefore, a remand is required to 
request these outstanding records and notify the veteran of 
which records could not be found.  38 U.S.C.A. § 5103A (b) 
(West 2002).  

Next, the Board notes that governing regulations provide that 
VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 
(2003).  Moreover, the VCAA requires that VA provide a 
medical examination or, obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

In this regard, while a review of the record on appeal shows 
the veteran was afforded a VA examination in November 2001 in 
which he was diagnosed with memory loss and atypical brain 
atrophy, that examination was conducted without the examiner 
having been provided a copy of the veteran's claim's file.  
Moreover, the examiner did not provide a medical opinion as 
to the relationship, if any, between current disability and 
military service.  See 38 C.F.R. § 3.303 (2003); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Therefore, on 
remand, the veteran needs to be schedule for a VA examination 
to obtain such medical opinion evidence from a physician who 
reviewed the veteran's medical history.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2003). 

Lastly, the Board notes that the VCAA includes notification 
provisions that require VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on his behalf.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
On remand, the RO must take all necessary actions to ensure 
that the veteran is provided adequate notice under the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Also see 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

Therefore, the appeal is REMANDED for the following action:

1.  The RO must review the claim's file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5102, 5103A (West 
2002); the Veterans Benefits Act of 2003; 
and any other applicable legal precedent. 

2.  The RO should contact the National 
Personnel Records Center, and if 
necessary, the United States Navy in 
order to secure copies of the veteran's 
clinical records from Naval Weapons 
Station in Concord, California, dated 
from December 1970 to February 1975. 

3.  The RO should contact the veteran and 
notify him that a search for his records 
from the Nashville VAMC yielded negative 
results.

4.  The RO should obtain all of the 
veteran's post-service treatment records 
from the following locations:  the 
Dallas, Texas VAMC; the Austin, Texas 
VAMC; the Muskogee, Oklahoma VAMC; and 
Dr. Kelly at the Clarksburg, Tennessee, 
VA clinic.  If any of the requested 
records are not available, or if the 
search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

5.  The RO should contact the veteran and 
request that he identify the name, 
address, and approximate (beginning and 
ending) dates of all other VA and non-VA 
health care providers who have treated 
him for residuals of the head injury 
since his separation from active military 
service in 1975.  

The RO must inform the veteran that VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  

The RO should obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal.  If any of the requested 
records are not available, or if the 
search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran to be 
afforded a VA neurological examination.  
Send the claims folder to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on a review of the claims folder 
and examination of the veteran, the 
examiner is to provide answers to the 
following questions:

i.  Does the veteran have any 
current cranial, neurological, 
and/or psychiatric disability (i.e., 
memory loss, depression, a scar, etc 
. . . )?

ii.  If so, is it at least as likely 
as not (i.e., is there a 50/50 
chance or better) that any currently 
diagnosed disability is related to 
his military service?  

Note:  In providing the requested 
opinions, the examiner should 
comment on the veteran's service 
medical records documenting his 
having sustained a concussion in 
June 1972.

7.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

8.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


